Citation Nr: 9929068	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for headaches secondary 
to service-connected disability.  

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
impaired vision.  

4.  Entitlement to an increased rating for neurodermatitis, 
currently rated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) rating for a 
right eye scar. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1988 to June 
1988. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the North Little Rock, Arkansas, Regional Office (hereinafter 
RO).  The veteran was afforded a hearing at the RO in March 
1999 before a hearing officer as requested by the Board in 
the January 1999 remand, and this case is now ready for 
appellate review of issues 3-5 as listed on the title page.  
As additional development is necessary with regard to the 
first two issues listed on the title page, they will be 
addressed in the remand attached to the end of this decision.  

The attention of the RO is directed to the references to a 
claim for entitlement to service connection/VA treatment for 
a dental condition contained in the July 1999 informal 
hearing presentation.  In this regard, the Board also notes 
that reference was made to a dental condition in the 
veteran's original claim for compensation filed after 
separation from service in June 1988 as well as a statement 
from the veteran received in September 1994. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  Service connection for refractive error of the eyes was 
denied by a June 1990 Board decision; this was the last final 
adjudicative action addressing this issue on any basis.  

3.  The evidence submitted since the June 1990 Board decision 
does not bear substantially upon the matter under 
consideration, nor does it by itself or in connection with 
evidence previously assembled require consideration due to 
its significance.

4.  Upon the most recent VA examination, no evidence of 
fungus infections was shown; there were some excoriated 
lesions limited to the left arm and scarring from previous 
excoriations; and there was some crusting over the areas that 
were excoriated.

5.  Service-connected residuals of neurodermatitis do not 
result in constant exudation or itching, extensive lesions or 
marked disfigurement.  

6.  Upon recent examination of the right eye, no corneal 
scars or other scarring in the right eye was detected; no 
limitation of functioning resulting from right eye scarring 
is currently demonstrated.  

7.  There are no extraordinary factors associated with the 
service-connected neurodermatitis or right eye scar 
productive of an unusual disability picture so as to warrant 
consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  "New" and "material" evidence sufficient to reopen the 
claim for service connection for impaired vision has not been 
presented.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. § 3.156 (1998); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998). 

2.  The criteria for a rating in excess of 10 percent for 
neurodermatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118 Diagnostic 
Codes (DC) 7806-7817(1998). 

3.  The criteria for a compensable rating for a scar of the 
right eye are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, Diagnostic 
Codes (DC) 7803, 7804, 7805 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that the increased rating claims 
addressed by this decision are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The credibility of the 
veteran's evidentiary assertions is presumed for making the 
initial well-grounded determination.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) has been fulfilled as there is no indication that 
there are other records available that would be pertinent to 
the adjudication of the increased rating issues addressed in 
this decision.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
  

I.  Whether New and Material Evidence has 
been Presented to Reopen a Claim for 
Entitlement to Service Connection for 
Impaired Vision.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
However, congenital or development defects, such as 
refractive error, are not diseases or injuries for which 
service connection may be granted.  See 38 C.F.R. § 3.303(c).  

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104(b).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In applying the 
principles of Hodge, a case which was decided during the 
pendency of the veteran's appeal, the Board finds that such 
application would not result in any prejudice to the veteran 
as these principles cannot be said to be "unfavorable" to 
any interest of the veteran.  Thus, the Board concludes that 
the additional delay in the adjudication of this claim which 
would result from a remand for initial adjudication by the RO 
of the veteran's appeal under the principles of Hodge would 
not be warranted.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Turning to a summary of the relevant evidence and procedural 
history, a June 1990 Board decision, in part, denied a claim 
for entitlement to service connection for refractive error of 
the eyes.  This decision was based on the fact that a review 
of the service and post-service clinical records then of 
record indicated to the Board that the veteran's visual 
impairment was the result of the congenital or development 
defect of refractive error of the eyes rather than a disease 
or injury incurred in service, to include the splashing of 
fuel into the veteran's eyes.  Also of record at that time of 
the June 1990 Board decision were written contentions and 
sworn testimony presented at a December 1989 hearing 
asserting that the veteran's visual impairment was the result 
of having fuel splashed into his eyes during service.  

Evidence submitted after the June 1990 Board decision 
includes written contentions and sworn testimony presented at 
December 1994 and March 1999 hearings repeating the assertion 
that current visual impairment is the result of the splashing 
of fuel into the veteran's eyes during service.  As these 
assertions essentially repeat the contentions and testimony 
of record at the time of the June 1990 Board decision, they 
contain no "new" evidence.  The additional evidence also 
includes reports from visits to a VA visual clinic, to 
include in November 1992 when the veteran was said to have 
"excellent vision" with no need for corrective lenses.  A 
September 1993 report noted congenital heterochronia and 
conjunctivitis in the right eye that "look[ed] 
allergic/chemical."  It was the conclusion following a March 
1994 VA examination that there was no evidence of internal or 
external scarring in the right eye, and a report from a July 
1996 visit to a VA eye clinic showed no evidence of corneal 
scarring and "no obvious cause" for the visual problems 
reported by the veteran.  Significantly, none of the clinical 
evidence submitted subsequent to the June 1990 Board decision 
contains any competent evidence linking visual impairment to 
the splashing of fuel into the veteran's eyes during service.

Analyzing the additional evidence submitted since the June 
1990 Board decision to determine whether it is "new" and 
"material," as none of this evidence includes any competent 
medical evidence indicating that there is any visual 
impairment resulting from splashing of fuel into the eyes, or 
any other disease, accident or event incurred during service, 
the Board concludes that none of it is "new" and 
"material" as defined by the controlling legal authority, 
as it does not compel consideration of the claim on the 
merits.  As indicated above, the unsupported contentions and 
testimony asserting an etiologic relationship between current 
visual impairment and the splashing of fuel into the 
veteran's eyes during service is not "new," as it is 
essentially repetitious of contentions of record at the time 
of the June 1990 Board decision.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Moreover, this evidence is not 
"material" because it has not been shown that the veteran 
has any medical knowledge beyond that of lay persons.  Moray 
v. Brown, 5 Vet.App. 211 (1993).

The Board notes that it has not even been definitively 
demonstrated by clinical evidence that the veteran has visual 
impairment that requires the wearing of corrective lenses, 
and the veteran himself testified in December 1994 that 
glasses have not been prescribed.  (See page 9 of the 
transcript from the December 1994 hearing).  However, even 
were visual impairment shown, refractive error, as indicated 
above, is not a disability for which service connection may 
be granted.  38 C.F.R. § 3.303(c).  While service connection 
could be granted for visual impairment that is the etiologic 
result of an in-service accident, such as claimed by the 
veteran with regard to the splashing of fuel into the eye, a 
grant of service connection for such impairment would require 
competent medical evidence establishing such a nexus.  See 
eg, Edenfield v. Brown, 8 Vet.App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, however, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . .are not probative."  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  In the instant case, 
there simply is no competent evidence to support the 
existence of an etiologic relationship between visual 
impairment and the in-service accident as claimed by veteran.  

As the Board concludes that the veteran has failed to present 
sufficient "new" and 
"material" evidence to reopen the claim for service 
connection for impaired vision, no further adjudication of 
this claim is warranted.  See Kehoskie v, Derwinski, 2 Vet. 
App. 31 (1991).  

II.  Increased ratings for 
Neurodermatitis and a Scar of the Right 
Eye.

For scarring, other than disfiguring scars of the head face 
or neck (rated under DC 7800), that is superficial, poorly 
nourished and with repeated ulceration, or that is tender and 
painful on objective demonstration, a 10 percent rating is 
warranted.  38 C.F.R. § 4.118, DC 7803, 7804.  This is the 
highest assignable rating under DC 7803 or DC 7804.  Other 
scarring is rated on the basis of the limitation of 
functioning of the part affected by the scarring.  
38 C.F.R. § 4.118, DC 7805.   

Disability due to dermatitis is rated under the provisions 
pertaining to eczema.  38 C.F.R. § 4.118, DC 7817.  Eczema 
manifested by slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warrants a 
noncompensable rating.  38 C.F.R. § 4.118, DC 7806.  Eczema 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
disability rating.  Id.   Eczema manifested by constant 
exfoliation or exudation or extensive lesions or marked 
disfigurement warrants a 30 percent disability rating.  Id. 

With the above legal criteria in mind, the relevant facts 
will be briefly summarized.  Service connection for 
neurodermatitis was granted by a September 1988 rating 
decision, and a 10 percent rating was assigned under DC 7817.  
The 10 percent rating has remained in effect until the 
present time.  Evidence of record at that time included the 
service medial records which revealed visits to the 
dermatology clinic for rashes on the veteran's arms.  The in-
service diagnoses included folliculitis.  Also of record at 
that time were reports from a VA examination completed in 
September 1988 that showed an excoriated rash on the forearms 
in a papular scattered distribution.  There were said to be 
probably two dozen lesions and some "smaller insignificant 
lesions" in the forearms.  Also shown were two to three 
lesions in the shoulder area posteriorly and two to three 
excoriated lesions in the anterior chest region.

While neurodermatitis was also shown upon VA examination in 
October 1989, it was less extensive than shown in August 
1988, as no rash was shown at that time in the chest, 
abdomen, back or below the waist.  A few scattered lesions 
were shown in the forearms, with some revealing what was 
described as "a bit of irritation from scratching."  The 
skin was otherwise clear of lesions at that time.  Reference 
was made on an October 1992 outpatient treatment record to 
"reddish white maculo-papular lesions from wrist to elbow."  
"Scattered" two to five millimeter excoriations were shown 
in the right arm at a visit to a VA outpatient clinic in 
September 1993 and the assessment was prurigo.  A March 1994 
dermatologic examination showed numerous hypopigmented, 
slightly atrophic papules on both forearms with one to two 
fresh excoriations on each arm.  Similar findings were 
demonstrated in the back with no primary lesions detected.  
The assessment was findings consistent with prurigo, and 
while it was stated that the veteran would probably require 
treatment for this condition for "quite sometime," the 
degree of involvement was described as "mild."  It was 
indicated that there was no evidence of dermatitis.  

Upon the most recent VA dermatologic examination in October 
1997, no evidence of fungus infections were shown.  There 
were some excoriated lesions limited to the left arm and 
scarring from previous excoriations, and there was some 
crusting over the areas that were excoriated.  The right arm 
was clear.  "Dug out" excoriations noted to sometimes be 
associated with depression were shown, and the veteran 
contended that despite the daily taking of Diazepam, he at 
times suffered from "oozing" and itching associated with 
his rashes.    

Turning to the rating assigned for the right eye scarring, 
service connection for this condition was granted by the 
previously discussed June 1990 Board decision.  A July 1990 
rating decision established service connection for a "tiny 
scar, right eye," and a noncompensable rating was assigned 
under DC 7805.  This noncompensable rating has been continued 
until the present time.  Pertinent evidence includes a March 
1988 service medical record reflecting treatment for a 
bloodshot right eye, with the veteran reporting that fuel had 
spilled in his eye one week earlier.  Also of record is a 
report from an August 1988 VA visual examination that showed 
what was described a "tiny insignificant" scar in the right 
eye without evidence of any significant accompanying ocular 
injury.  Corrected visual acuity was "20/20" at that time.  
As indicated in the previous section, a March 1994 VA 
examination showed no evidence of scarring externally or 
internally in the eye.  No scarring in the right eye was 
shown at the previously discussed July 1996 visit to a VA eye 
clinic, and the veteran's corrected vision at that time was 
reported to be '20/20" in both eyes.  The examiner stated, 
as indicated above, that there was no "obvious cause" for 
the veteran's claimed fluctuating vision.  

Applying the pertinent legal criteria to the facts summarized 
above, the most probative evidence to consider is contained 
in the reports from the most recent VA examinations.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board also 
notes, however, that all pertinent evidence for the appeal 
period will be considered.  Turning first to the rating 
assigned for neurodermatitis, the physician who conducted the 
March 1994 VA dermatologic examination assessed the degree of 
involvement as "mild."  No dermatitis was shown.  The 
lesions shown upon examination in October 1997 were limited 
to the left arm, and these lesions were not described as 
being particularly extensive or disfiguring or manifested by 
significant exfoliation or exudation so as to require a 30 
percent rating under DC 7806.  As such, the Board concludes 
that the criteria for a 30 percent rating under DC 7806, or 
any other potentially applicable diagnostic code listed at 
38 C.F.R. § 4.118, is not warranted.  In this regard, it is 
not shown that there is an "limitation of functioning" 
associated with the rashes in the veteran's arms so as to 
warrant a rating in excess of 10 percent under DC 7805.  As 
there is no limitation of functioning associated with a scar 
in the right eye, much less any current evidence of a scar in 
the right eye (see July 1996 VA eye clinic report), a 
compensable rating for a scar in the right eye under DC 7805 
is also not warranted.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right eye scar or neurodermatitis is demonstrated, 
nor is there any other evidence that either condition 
involves such disability that an extraschedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).

In concluding that increased ratings for the veteran's 
service-connected right eye scar and neurodermatitis is not 
warranted, the Board has carefully considered the 
"positive" evidence represented by the contentions and oral 
testimony asserting that the disability associated with these 
disorders is so severe as to warrant increased compensation.  
In particular, the Board has considered the testimony that 
the right eye scarring results in blurry vision, loss of 
peripheral vision, and blindspots that is not correctable by 
glasses.  Also reviewed was the testimony that the dermatitis 
at time results in such embarrassing lesions as to make 
contact with other people difficult, and the statement to the 
examiner in October 1997 with regard to "oozing" and 
itching.  Of greater probative value than these 
uncorroborated lay assertions, however, is the most recent 
objective "negative" clinical evidence contained in the 
clinical reports dated in March 1994, July 1997, and October 
1997 discussed above.  See Francisco, 7 Vet. App. at 55; 
Espiritu, 2 Vet.App. at 492.  Accordingly, these increased 
rating claims must be denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

"New" and "material" evidence having not been presented, 
the claim for entitlement to service connection for impaired 
vision is not reopened, and the benefits sought in connection 
with this claim are denied.

Entitlement to a rating in excess of 10 percent for 
neurodermatitis is denied.   

Entitlement to a compensable rating for a right eye scar is 
denied.   


REMAND

After reviewing the evidence of record in conjunction with 
the arguments presented by the veteran's representative in 
the July 1999 hearing presentation and precedent of the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court), the Board concludes that additional development with 
regard to the claim for entitlement to service connection for 
post-traumatic stress disorder and for headaches secondary to 
service-connected disability is necessary.  The RO has 
considered these claims to be well grounded, and the Board 
agrees.

Turning first to the claim for service connection for post-
traumatic stress disorder, in order to allow this claim, 
there must be medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f).   The veteran asserts that the "non-
combat stressor" of an in-service sexual assault by a fellow 
service member resulted in post-traumatic stress disorder.  
With regard to such non-combat stressors, the Court has held 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). 

The VA Adjudication Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non-combat 
stressor "may be obtained from" service records or "other 
sources."  M21-1, part VI, formerly 7.46.  As for claims 
specifically based upon personal assault, M21-1, part III, 
5.14(c), provides an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred.  Included among the 
sources are statements from confidants, such as fellow 
service members, and records that reflect behavioral changes 
that occurred at the time of the incident that may indicate 
the occurrence of an in-service stressor.  A recent Court 
case, Patton v. West, 12 Vet. App. 272 (1999), has 
highlighted the importance of the more particularized 
requirements delineated in the M21-1 for personal-assault 
post-traumatic stress disorder claims such as is involved in 
the instant case, and it is not clear that the RO has 
achieved the level of development required by the Court's 
holding in Patton. 

The evidence of record includes diagnoses of post-traumatic 
stress disorder following VA psychiatric and psychologic 
examination, and hearing testimony and written statements of 
the veteran describing an alleged in-service sexual assault 
by a person named by the veteran who was his roommate during 
advanced infantry training, apparently while stationed at 
Fort Lee Virginia.  He also claims that a drill sergeant held 
a knife to his throat during the attack to prevent him from 
asking others for help, and that both his roommate and the 
drill sergeant received a "homosexual dishonorable 
discharge" within ten days of committing this attack.  The 
veteran's representative has contended that additional 
development is necessary to ascertain whether the person 
identified by the veteran as his attacker was ever involved 
in a court martial or was the recipient of an administrative 
discharge.  It was also requested that efforts be undertaken 
to identity the name of the drill sergeant alleged to have 
been involved in the assault.  Accordingly, the RO upon 
remand will be directed to conduct efforts to obtain records 
that could possibly confirm the existence of the in-service 
attack by the person named by the veteran. 

It has also been contended by the veteran's representative 
that records pertaining to treatment of the veteran by a Dr. 
Charles Millican at Fort Lee, Virginia should also be 
obtained, as they may reflect psychiatric treatment shortly 
following the alleged attack.  See December 1994 hearing 
transcript, Page 4.  While service medical records from Fort 
Lee are contained in the claims file, in light of the 
necessary development with regard to the obtaining evidence 
to confirm the alleged in-service stressor, the RO will be 
directed to conduct additional efforts to obtain any 
additional service medical records which may be available.  
The RO will also be requested to determine whether there are 
any service medical records document the alleged psychiatric 
treatment of the veteran at Fort Lee in March/April 1988.  
Id. 

With regard to the claim for service connection for 
headaches, the veteran has contended that headaches are the 
result of the service connected eye scarring and the alleged 
post-traumatic stress disorder.  (See eg. statement from 
veteran received at the RO on August 26, 1994).  Therefore, 
as a grant of service connection for post-traumatic stress 
disorder could potentially affect the adjudication of the 
claim for service connection for headaches claimed to be 
"secondary" to this psychiatric disorder, the Board finds 
this claim to be "inextricably intertwined" with the claim 
for entitlement to service connection for post-traumatic 
stress disorder.  Harris v. Derwinski, 1 Vet App 180 (1991).  
As such, adjudication of this claim must be deferred.  In 
addition, this remand will afford the RO the opportunity to 
specifically apply the holding of Allen v. Brown, 7 Vet.App. 
439, 448 (1995) with regard to the claimed etiologic 
relationship between the service connected right eye scar and 
headaches.  In this regard, it does not appear that the RO 
has specifically considered the principles of Allen in its 
adjudication of the claim for service connection for 
headaches.    

For the reasons stated above, this case is REMANDED for the 
following development:  

1.  The RO should request from the 
veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual assault during service.  The RO 
inquiry should include possible sources 
listed in M21-1, part III, 5.14.  The 
veteran should be advised that this 
information is vital to obtain supportive 
evidence of the alleged stressor and that 
he must be as specific as possible so as 
to provide sufficient information to 
allow an adequate search.  The specific 
information should include the date the 
alleged event occurred, the place of its 
incurrence, the name of the drill 
sergeant alleged to have been involved, 
and the names of any people with 
contemporaneous knowledge of the alleged 
assault.    

2.  Thereafter, the RO should request any 
supporting evidence from alternative 
sources identified by the appellant, 
including the Military Police at the 
facility in which the veteran underwent 
advanced infantry training (apparently 
Fort Lee, Virginia).  The RO should 
determine whether the service records of 
any of the individuals named by the 
veteran as being involved in the alleged 
attack can be located through service 
sources and conduct the appropriate 
development to obtain these records.  A 
field examiner should be utilized if a 
personal interview is deemed necessary to 
obtain any supporting evidence or if 
specific records or statements sought 
cannot otherwise be provided.

3.  The RO should also determine whether 
there are any additional service medical 
records not already of record, 
particularly those pertaining to 
treatment of the veteran by a Dr. Charles 
Millican at Fort Lee, Virginia.  Specific 
efforts should be undertaken to determine 
whether there are any records of 
psychiatric treatment for the veteran in 
Fort Lee in March and April 1988.  The 
veteran should be requested to assist in 
obtaining these records as necessary, and 
the claims file should contain 
documentation of the attempts made to 
obtain the records.  The veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1998).

4.  The RO then should review the file 
and prepare a summary including all 
associated documents and make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to a stressor in service, and, if 
so, the nature of the specific stressor 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  If it is determined that there is 
sufficient "credible supporting 
evidence" to establish that the alleged 
in-service stressor occurred, the RO 
should schedule the veteran for a 
comprehensive examination by a board-
certified psychiatrist, if available, to 
specifically determine whether post-
traumatic stress disorder is present, 
and, if so, whether it is linked to the 
in-service stressor.  The RO must specify 
for the examiner the stressor that it has 
determined is established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran has post-traumatic stress 
disorder as a result of an in-service 
stressor.  If post-traumatic stress 
disorder is not found, that matter should 
also be specifically explained and 
reconciled with the diagnoses of post-
traumatic stress disorder that are of 
record.  The claims file must be made 
available to the examiner.  

6.  Following the development above, the 
claim for entitlement to service 
connection for post-traumatic stress 
disorder is to be readjudicated by the 
RO.  Thereafter, the claim for service 
connection for headaches secondary to 
post-traumatic stress disorder and a 
right eye scar is to be adjudicated, with 
specific consideration of whether there 
is any portion of a disability associated 
with headaches that is the result of 
aggravation by a service-connected 
disability.  Allen,  7 Vet. App. at 439.  
If any claim addressed by this remand is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, to 
include citations to the relevant laws 
and regulations as needed, and the case 
should be returned to the Board for 
further appellate review. 

The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified, and the veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals






